Citation Nr: 1219439	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-09 328	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia
 
 
THE ISSUE
 
Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back condition, to include secondary to chronic fasciitis due to pes planovalgus foot type.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
D. Rogers, Associate Counsel
 
 

INTRODUCTION
 
The Veteran had active military service from June 1991 to December 1995.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was certified to the Board by the Roanoke, Virginia RO.  
 
The Veteran has articulated a new theory of entitlement to service connection for his claimed low back condition, in essence alleging that it may be due to or aggravated by his service-connected fasciitis.  This theory of entitlement was not previously considered by VA adjudicators.  A claim based on a new theory of entitlement is not, however, a new claim but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Rather, it should be regarded as a claim to reopen the previously denied claim.  If the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  
 
The RO reopened the Veteran's claim for service connection for a low back condition, to include as secondary to fasciitis and decided it on the merits.  Despite the determination reached by the RO, the Board itself must determine whether new and material evidence has been submitted in order to establish jurisdiction to review the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  
 
The issue of entitlement to service connection for a low back disorder, to include as secondary to chronic fasciitis due to pes planovalgus foot type on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  An October 2001 rating decision denied service connection for low back pain; the Veteran did not perfect a timely appeal.
 
2.  Evidence added to the record since the October 2001 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back condition.  
 
 
CONCLUSIONS OF LAW
 
1.  The October 2001 decision that denied service connection for low back pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In light of the decision to reopen the claim of entitlement to service connection for a low back condition and to remand for further development, a detailed explanation of how VA complied with the VCAA is unnecessary.
 

Analysis
 
In an October 2001 rating decision VA denied entitlement to service connection for low back pain, finding that service records showed no evidence of complaints, findings or diagnosis of low back pain during service, and the evidence of record showed that the Veteran's history of a L5-S1 disc herniation, lumbar muscle strain, or L5-S1 disc desiccation associated with small right paracentral disc protrusion was related a postservice fall down a flight of stairs and an on the job injury following separation.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 
 
A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
Evidence of record at the time of the October 2001 decision included service personnel records, service treatment records dating, a November 1999 VA feet examination, a July 2000 lumbar spine MRI report, post-service private treatment records, and lay statements. 
 
The Veteran's service treatment records were found to be negative for complaints, treatment, findings or diagnosis pertaining to the low back but they did show that he was discharged from active duty due to chronic fasciitis secondary to pes planovalgus foot type that was aggravated during service.  Complaints of low back pain with radiation down the legs were first noted in a June 2000 post-service private treatment record.  It was reported that pain had persisted since the day before when the appellant was bent over while working on his car for a long time.  MRI findings in July 2000 showed disc desiccation with associated small right paracentral disc protrusion of L5-S1 level.  In May 2001, a prior work-related back injury and a herniated disc was noted one year prior with a recent return of signs and symptoms, diagnosed as a herniated L5-S1 disc.  In August 2001, the Veteran was diagnosed with a low back muscle strain (myalgia) without spinal injury after he fell down the stairs. 
 
Additional evidence submitted since the October 2001 decision includes lay statements, an August 2004 VA feet examination, and VA and private treatment records showing complaints and treatment related to the low back and service-connected fasciitis.  In August 2007, a private treatment note from Dr. Carlson noted a history of a L4-5 slipped disc when the appellant was a teenager and he was diagnosed with a second disc herniation in 2003.  In January 2008, the Veteran asserted that his low back condition is a direct result of his service-connected fasciitis.  
 
In Shade v. Shinseki, 24 Vet. App. 110, 121 (2010), the United States Court of Appeals for Veterans Claims held that evidence creates a reasonable possibility of substantiating a claim, if that evidence would trigger VA's duty to provide an examination.  The evidence presented since the October 2001 decision is new as it was not previously considered.  The Board also finds this evidence material in that it related to an unestablished fact and raises a reasonable possibility to substantiating the claim.  That is, it shows that the Veteran has a current low back disability that arguably may be service or service-connected fasciitis.  Thus, the claim is reopened.  38 U.S.C.A. § 5108.
 

ORDER
 
New and material evidence having been received, the claim of entitlement to service connection for a low back disorder, to include secondary to service-connected fasciitis, is reopened.
 
REMAND
 
Review of the record reveals that the Veteran's service treatment records are not currently associated with the claims folder for the Board's review.  It appears that service treatment records were previously associated with the claims file as they were referenced in the October 2001 rating decision which stated that service treatment records dating from June 17, 1991 to December 15, 1995 were reviewed.  Currently, only very limited service treatment records are associated with the claims folder.  Specifically, the only service treatment records available for review include April 1994 podiatry consultation and Abbreviated Limited Duty Medical Board Report, an August 1994 podiatry re-evaluation for a projected rotation date extension, and a March 1995 Report of Medical Board.  Although a January 1998 Report of Contact indicated that all avenues to locate the Veteran's service treatment records had been pursued, a January 1998 Report of Contact with the Veteran indicated that he possessed a copy set of his service treatment records which were faxed to the Nashville, Tennessee RO on January 28, 1998.  A March 1998 Report of Contact with the Veteran indicated that he would mail a copy of his service treatment records to the Nashville RO.  March 1998 correspondence from the Nashville RO indicated that a copy of service medical records were mailed to the Veteran.  On remand, a search for the records must be conducted, to include further development at the National Personnel Records Center, if necessary.  
 
Under the VCAA, VA has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring relevant treatment records and providing a VA examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, the evidence of record arguably indicates that the Veteran's current low back disability may be caused or aggravated by chronic fasciitis.  On remand, the Veteran should be afforded a VA examination with a medical opinion to determine the nature and etiology of his current low back disability.  
 
In addition, the record suggests that the Veteran may have sustained a postservice work-related low back injury in 2000.  Accordingly, the Veteran should be requested to provide necessary information and authorization to enable VA to obtain any associated occupational treatment records from his employer during that time.
 
Finally, VA treatment records were last printed in November 2007.  All relevant medical records, VA and private, that have been prepared since should be obtained.  38 C.F.R. § 3.159(c)(2).
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC must attempt to locate all of the Veteran's service treatment records.  If additional development through the National Personnel Records Center (or any other relevant facility) is needed, that development must be undertaken.  The Nashville, Huntington, and Roanoke regional offices should specifically search their own files, any temporary files created for the Veteran, as well as those files of the office of the appellant's representative in attempt to locate the service treatment records.  The Veteran should also be requested to provide copies of any service records in his possession.
 
If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability).  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  
 
2.  The RO/AMC should send the Veteran and his representative a letter requesting that he provide sufficient information and authorization to enable VA to obtain any occupational treatment records from the prison where he worked in Tennessee in 2000 when he sustained a back injury as alluded to in private treatment records received from Dr. Makapuhay dating from May 1999 to August 2001.
 
3.  The RO/AMC should request relevant VA medical center and outpatient records for the period since November 2007 from the Hampton, Virginia VA Medical Center.  In addition, the Veteran should identify any relevant private treatment received for a low back condition since December 1995.  All records obtained or any responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  Thereafter, the RO/AMC should schedule the Veteran for a VA spine examination by a neurosurgeon to determine the nature and etiology of any diagnosed low back disability.  All indicated tests must be accomplished.  The claims folder, to include any relevant records contained in Virtual VA, and a copy of this REMAND must be made available to the examiner.
 
The examiner is to address the etiology of any diagnosed low back disability.  The examiner is to opine whether it is at least as likely as not that any currently diagnosed low back disability is related to active military service, to include the lifting of food items during service.  If a low back disorder is not due to service, the examiner must opine whether it is at least as likely as not that any diagnosed back disorder has been permanently aggravated by chronic fasciitis.  The examiner must provide a complete rationale for any opinion offered.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of the Veteran's low back disability is unknowable.  
 
5.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.
 
6.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).
 
7.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the claim.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


